COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                 §
 Ruben Cazares,                                                    No. 08-15-00266-CR
                                                 §
                     Appellant,                                      Appeal from the
                                                 §
 v.                                                                 41st District Court
                                                 §
 The State of Texas,                                          of El Paso County, Texas
                                                 §
                     State.                                        (TC# 20140D00210)
                                                 §

                                             ORDER

           The Court, on its own motion, vacates the April 13, 2017 submission and oral argument

setting.

           It is further ORDERED that the above styled and numbered cause is hereby rescheduled

for Thursday, June 8, 2017, at 1:00 p.m. in the Courtroom of the Eighth Court of Appeals, 500 E.

San Antonio, Suite 1203, El Paso, Texas.

           IT IS SO ORDERED this 7th day of April, 2017.



                                                     PER CURIAM

Before McClure, C.J., Palafox, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment